Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 20 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                      20 October 1781
                  
                  I lose not an instant to transmit your Excellency— two intercepted letters from Sr Henry Clinton to Lord Cornwallis—they were inclosed to me by the President of Congress, whose letter dated the 14th inst. assures me the british fleet had not then sailed from New York—Count de Barras is so good as to take charge of this,  I shd have had the honor of accompanying him, but some indispensable arrangements detain me till this afternoon, when I shall embark with Count Rochambeau— and hasten to renew the most grateful acknowledgements, in the Name of America, for the glorious event for which she is indebted to you—& the assurances of those sentiments of respect and attachment—with which, I have the honour to be
                  
                  
               